DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I and Species 1b, 2f, 3f, and 4c in the reply filed on 7/15/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over England, US 10,388,631, in view of Kirby et al., WO 03/030248. 
Regarding claim 1, England (figure 8) teaches a method for coupling a semiconductor device 104 to a target substrate 150, wherein the semiconductor device 104 includes a first surface and a first contact 120 disposed on the first surface, the target substrate 150 includes a second surface and a second contact 162 disposed on the second surface, and the method comprises:
forming a first insulating layer 122 on the first surface, wherein the first insulating layer 122 covers a portion of the first surface and exposes a distal portion of the first contact 120;
forming a second insulating layer 164 on the second surface, wherein the second insulating layer 164 covers a portion of the second surface and exposes a distal portion of the second contact 162;
exposing the first insulating layer and the second insulating layer to a plasma 176 (column 7, lines 50-55) that activates each of the first insulating layer 122 and the second insulating layer 164;
positioning the semiconductor device 104 proximate to the target substrate 150 to form a spatial alignment of the first contact 120 with the second contact 162, wherein the activated first 122 and second 164 insulating layers are adjacent and opposed layers, and the exposed distal portion of the second contact 162 is adjacent the exposed distal portion of the first contact 120;
forming a mechanical coupling between the semiconductor device 104 and the target substrate 150 by chemically bonding (column 7, lines 60-64 wherein van der Waals forces is a type of chemical bonding) the activated first insulating layer 122 to the activated second insulating layer 164 (figure 9).
England, which teaches using annealing (column 7, lines 64-67), fails to teach forming an electrical coupling between the semiconductor device and the target substrate by electrically bonding the exposed distal portion of the second contact to the adjacent distal portion of the first contact via inducing thermal energy with associated thermal effects that are localized to the first and second contacts, wherein the mechanical coupling between the semiconductor device and the target substrate mechanically stabilizes the electrical coupling.
Kirby ( figure 4) teaches forming an electrical coupling between the semiconductor device 2 and the target substrate 10 by electrically bonding the exposed distal portion of the second contact 14 to the adjacent distal portion of the first contact 12 via inducing thermal energy with associated thermal effects that are localized to the first and second contacts (page 5, lines 7-13 & the arrows in figure 4 are localized thermal energy), wherein the mechanical coupling between the semiconductor device and the target substrate mechanically stabilizes the electrical coupling (an inherent byproduct of the combined process).
With respect to claim 2, England at least one of the first 122 (column 6, lines 41-42 wherein one of ordinary skill knows that an oxide refers to silicon dioxide) or second 164 (column 7, lines 29-32 wherein one of ordinary skill knows that an oxide refers to silicon dioxide) insulating layers is comprised of silicon dioxide.
As to claim 3, though England fails to teach at least one of the first contact or the second contact comprises nanoporous gold (NPG), it would have been obvious to one of ordinary skill in the art at the time of the invention to use NPG in the invention of England because NPG is a conventionally known and used contact material.  The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
In re claim 4, though England fails to teach the applied plasma 176 planarizes the activated first insulating layer and the activated second insulating layer to enhance the chemical bonding of the activated first insulating layer and the activated second insulating layer, it would have been obvious to one of ordinary skill in the art at the time of the invention that the plasma treatment of England would planarize the insulating layers in the invention of England because it would be an inherent byproduct of the process since they use the same materials and both use the plasma to activate the insulating layers therefore the plasma treatments would use similar conditions and consequently also planarize them too.
Concerning claim 5, Kirby teaches forming the second insulating layer (exposed part of 10) on the second surface forms a void (gap between the tracks 14) disposed between a portion of the second insulating layer (exposed part of 10) and the second contact 14 and forming the mechanical coupling between the semiconductor device 2 and the target substrate 10 includes deforming (page 5, lines 11-13) a shape of the second contact 14, and wherein the deformed shape of the second contact decreases a volume of the void (14 in figure 4 post laser treatment is larger than 14 in figure 3 pre laser treatment therefore they are closer).
Pertaining to claim 6, England teaches applying a compressive force (figure 8 to figure 9 brings them into contact which would be a compressive force) to at least one of the semiconductor device 104 or the target substrate 150 to chemical bond the activated first insulating layer 122 to the activated second insulating layer 164, and though England fails to teach the compressive force deforms a shape of at least one of the first contact or the second contact it would have been obvious to one of ordinary skill in the art at the time of the invention to use materials, such as NPG, that are soft and therefore susceptible to deformation unto application of a compressive force in the invention of England because these types of deformable materials are known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 7, though England fails to teach positioning the semiconductor device proximate to the target substrate and forming a mechanical coupling between the semiconductor device and the target substrate are performed at room temperature and at atmospheric pressure, it would have been obvious to one of ordinary skill in the art at the time of the invention to use room temperature and at atmospheric pressure in the invention of England because these are steps that a skilled artisan would know to be optimal.  There is no use or advantage for using any other conditions worthy of the added expense.  It would have been obvious to one ordinary skill in the art at the time of the invention to optimize the temperature and pressure through routine experimentation (MPEP 2144.05).
	Regarding claim 8, though England, which teaches dicing after completion of the bonding (figure 12), fails to teach the semiconductor device is a first pre-diced semiconductor die included in a first semiconductor wafer and the target substrate is a second pre-diced semiconductor die included in a second semiconductor wafer, and wherein positioning the semiconductor device proximate to the target substrate includes positioning the first semiconductor wafer proximate the second semiconductor wafer, it would have been obvious to one of ordinary skill in the art at the time of the invention to transpose the dicing step in the invention of England because the transposition of process steps, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes [Ex parte Rubin 128 USPQ 440 (PTOBdPatApp 1959)].  Whether they are pre-diced or diced at the completion of binding the end result product is the same and both steps are well known and used in the art.
With respect to claim 9, Kirby (figure 4) teaches the induced thermal energy is induced by a photon pulse 176 with a temporal profile that is selected to control thermal effects associated with thermal energy, and wherein controlling the thermal effects includes localizing the thermal effects to the first and second contacts (claim 4 & page 5, lines 7-23).
As to claim 10, Kirby (page 5, lines 15-23) teaches the photon pulse is transmitted by a pulsed photon beam that is scanned across at least one of the semiconductor device or the target substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	9/10/21